On Rehearing.
Petition for Mandamus to Court of Appeals.
In connection with the petition for certiorari, petitioner also prays for mandamus to the Court of Appeals to require them to pronounce judgment and opinion upon all assignments of error argued and urged upon that court in the original submission.
When the original opinion was written, its effect was to reverse the Court of Appeals. But the court did not adopt that view, with the result of an affirmance. If the effect were a reversal of that court, the petition for mandamus would accomplish no good; but since it results in an affirmance, that petition becomes pertinent. It was overlooked when the Court of Appeals was affirmed by the majority, as its necessity had passed out of consideration by the writer. But since it is now pertinent, we think it deserves careful consideration and discussion.
In the recent case of Ex parte Loveman, Joseph  Loeb v. Himrod, 226 Ala. 342, 147 So. 163, we declined to issue a mandamus to that court to require them to incorporate in their opinion a statement and discussion of the facts in the case. We there referred to the statute that such court is one of final appellate jurisdiction, section 7309, Code, and that no discussion of the facts by it is necessary, section 10336, Code.
We do not hesitate to recognize the jurisdiction conferred on this court by section 140 of the Constitution, to take "general superintendence and control of inferior jurisdictions," section 7318, Code, and our duty as there declared. It is by virtue of such authority that we review to any extent the rulings of that court. The right and duty of this court to superintend and control the Court of Appeals, and review its proceedings, other than by appeal, or other statutory remedy, is the same right and duty, which it has over any other inferior court in Alabama, conferred by section 140 of the Constitution, and mentioned in it. So that in determining what writs we shall issue to that court for superintendence and control and to what extent we shall review its opinions and judgments upon such writs, since a statute does not specify, we must look to each writ, its nature and purpose.
By certiorari all errors of law apparent in their judgments and opinions are subject to review, but not the conclusions on the facts. See the cases cited in Ex parte Loveman, Joseph 
Loeb v. Himrod, supra.
We exercise a limited review by mandamus of certain interlocutory rulings of the inferior courts, when no other review is available. Ex parte Fletcher, 225 Ala. 139,142 So. 30; Ex parte Green, 221 Ala. 298, 129 So. 72.
But, except for the purpose of such review, "In order to entitle a party to the writ of mandamus he must show that he has a clear legal right to demand the performance of a specific duty. * * * It must be the imperative duty of the respondent to perform *Page 347 
the act required." Ex parte Jackson, 212 Ala. 496, 103 So. 558,559; Armstrong v. O'Neal, 176 Ala. 611, 58 So. 268; Minchener v. Carroll, 135 Ala. 409, 33 So. 168; Cloe v. State ex rel. Hale, 209 Ala. 544, 96 So. 704.
So that petitioner's right to mandamus depends upon whether she has the clear legal right to demand, and there is an imperative duty of the Court of Appeals, that the assignments of error argued and urged upon that court in the original submission be expressly adjudicated and declared in their judgment and opinion. As a premise leading to the result, we note that the Court of Appeals has final appellate jurisdiction (section 7309, Code), except that it is controlled by the decisions of this court and subject to its general superintendence and control. Section 7318, Code; section 140, Constitution.
The general principles and statutory enactments which ordinarily control an appellate court of final jurisdiction in the determination of an appeal, and its duty in the matter of rendering judgments and opinions, is as applies to other courts of final appellate jurisdiction. So that, as declared by section 10336, Code, such court need not write an opinion at all unless in its judgment it would serve a useful purpose as a precedent, or when it relates to questions of fact only, or reaffirms previous decisions (to state it in the inverse order as there declared). The extent of the opinion is in the discretion of each appellate court, and there is no right in either party to have such opinion extended contrary to the discretion of that court; neither is there an imperative duty therefore of the court to include in its opinion any discussion which it deems unimportant.
There is no duty by statute or usage that the judgment of the appellate court must expressly refer to the assignments of error. The judgment affirms or reverses that of the trial court either in whole or in part, and renders or remands, dependent upon the effect of its holdings, but it does not necessarily declare the conclusion of the court upon the assignments of error or any of them. The assignments of error are in the nature of a pleading in the appellate court, and their object is to point out the errors so that the court and opposing counsel may know on what points appellant seeks a reversal and to limit the inquiry to those points. 3 Corpus Juris, 1328, 1329; Kinnon v. L.  N. R. R. Co., 187 Ala. 480, 65 So. 397.
Since petitioner shows no legal right to have the Court of Appeals declare its conclusion upon every nor any specific assignment of error, nor those referred to in the petition, she shows no right to a writ of mandamus, and the rule nisi will not be ordered.
Application overruled.
All the Justices concur in respect to the opinion on application for mandamus.
Application for rehearing overruled.
GARDNER, THOMAS, and KNIGHT, JJ., concur.
ANDERSON, C. J., and BROWN and FOSTER, JJ., dissent.